DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on July 14, 2022 has been entered.  The specification and the abstract have been amended.  No claim amendments have been made.  As such, Claims 1-20 are currently pending, with Claims 10-15 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0038607 to Williamson et al. (“Williamson”) in view of U.S. Patent Application Publication No. 2003/0157288 to Bouchette et al. (“Bouchette”).
With regard to Claim 1, Williamson discloses the production of a nonwoven multilayer laminate sheet comprising a layer of nonwoven web which is provided with a non-slip coating to one side thereof.  See, e.g., Abstract, entire document.  Williamson teaches the first layer of the laminate can be any type of nonwoven web, including a bonded carded web.  Paragraph [0029].  Williamson discloses that the second layer of the laminate can act as a barrier layer, paragraph [0031], and can be provided in the form of a polymeric film material.  Paragraph [0032].  Williamson discloses that non-slip coating is applied to at least one of the first and second layers not adjacent to the other layer.  Paragraph [0011].  As such, in the embodiment where the non-slip coating is applied to the first layer of nonwoven carded web, then it would be applied opposite the side of the impermeable polymer barrier layer.  Although Williamson teaches the carded web is bonded, Williamson does not disclose that the fibers of the carded web have a common general orientation.  Nonetheless, such a feature is well known.  Bouchette is also related to non-slip nonwoven laminate materials.  See, e.g., Abstract, entire document.  Bouchette teaches that “[c]arding is the oldest nonwoven technology,” that “[o]rientation of these fibers is typically linear” and that “virtually all of the fibers are lined up with the machine direction of the web.”  Paragraph [0009].  Bouchette teaches that because the fibers are highly orientated, they are often subjected to thermal bonding.  Paragraph [0009].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the carded nonwoven fibers disclosed by Williamson with a common general orientation, and to bond the fibers such that said orientation is maintained during processing of the multilayer laminate, since Bouchette teaches that such a feature is typical and well known to carded webs in the art of non-slip laminate, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claim 3, Williamson discloses that the non-slip coating can comprise an adhesive, paragraph [0048], and that the adhesive can comprise a hot-melt adhesive.  Paragraphs [0049] and [0050]; see also paragraph [0058].  With regard to Claim 7, Williamson discloses that an additional nonwoven layer can be applied to the barrier layer.  Paragraph [0030].  With regard to Claim 8, Williamson teaches that both sides of the three-layer composite can be provided with the non-slip coating, paragraph [0030], and such an additional non-slip coating would satisfy the limitation of an additional polymer layer.  With regard to Claim 9, Williamson discloses that the non-slip layer can be applied to both the first nonwoven layer and the second barrier layer, paragraph [0027], and such an additional non-slip coating would satisfy the limitation of an additional polymer layer.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Bouchette, as set forth above with respect to Claim 1, and further in view of U.S. Patent No. 4,042,655 to Platt et al. (“Platt”).
With regard to Claim 2, the combination of Williamson with Bouchette does not teach overlapping and bonding together at least two webs of carded fibers.  Platt is also related to the production of nonwoven fabrics.  See, e.g., Abstract, entire document.  Platt teaches that “[t]he use of two carding machines tends to open up the fibers better to form a more uniform web and to provide some randomization of the staple fibers forming the webs which form the batt; however, the fibers of batt 36 are still primarily oriented in the fill direction.”  Column 2, line 68 – column 3, line 8.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to overlap and bond together at least two webs of carded fibers while maintaining primary orientation of the fibers in the carded web disclosed by the combination of Williamson and Bouchette in order to provide improved strength and stabilization of the nonwoven fabric, as shown to be known by Platt.  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Bouchette, as set forth above with respect to Claim 1, and further in view of U.S. Patent Application Publication No. 2019/0299248 to Mandzsu et al. (“Mandzsu”).
With regard to Claims 4-6, the combination of Williamson with Bouchette does not disclose that the anti-slip coating or the impermeable polymer layer are applied via hot-melt extrusion or that the extrusion or lamination is performed at high speed.  Nonetheless, such features are well known in the art.  Mandzsu is also related to methods of forming an anti-slip material comprising a carrier layer in the form of a nonwoven fabric and polymer coating.  See, e.g., Abstract, entire document.  Mandzsu teaches that a polymer layer can be melted such that it flows for spraying or extrusion onto a substrate, paragraphs [0095], [0011], and [0136], and that it is well known to coat using high speed lines exceeding 50 m/min.  Paragraphs [0013] and [0358].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to coat the anti-slip coating and the impermeable polymer layer disclosed by Williamson at a high speed via hot-melt extrusion in order to produce the composite material in accordance within parameters well known in the art, as shown to be known by Mandzsu.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Bouchette and Platt, as set forth above with respect to Claim 2, and further in view of Mandzsu.
With regard to Claims 16-20, the combination of Williamson with Bouchette and Platt does not disclose that the anti-slip coating or the impermeable polymer layer are applied via hot-melt extrusion or that the extrusion or lamination is performed at high speed.  Nonetheless, such features are well known in the art.  Mandzsu is also related to methods of forming an anti-slip material comprising a carrier layer in the form of a nonwoven fabric and polymer coating.  See, e.g., Abstract, entire document.  Mandzsu teaches that a polymer layer can be melted such that it flows for spraying or extrusion onto a substrate, paragraphs [0095], [0011], and [0136], and that it is well known to coat using high speed lines exceeding 50 m/min.  Paragraphs [0013] and [0358].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to coat the anti-slip coating and the impermeable polymer layer disclosed by Williamson at a high speed via hot-melt extrusion in order to produce the composite material in accordance within parameters well known in the art, as shown to be known by Mandzsu.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that all of the examples disclosed in Williamson utilize filaments as an impermeable layer.  Applicant argues that while Williams may suggest using a barrier layer that is a breathable film material, Williams does not teach how to apply such a breathable film material to a nonwoven layer, as no examples are provided.  The Examiner disagrees with this conclusion.  Williamson discloses “[t]he second layer acts as a barrier and may be a liquid impervious nonwoven web or a film material.”  Paragraph [0010].  The person having ordinary skill in the art would thus readily recognize that a liquid impervious layer can be provided either in a nonwoven web configuration or as a film material, as both materials are commonly-used, well-known polymer layers capable of providing the feature of impermeability.  Williamson notes that breathable film layers are easily available in olefin, nylon, and polyester constructions, are available at low cost, provide good strength, and the thickness of the films can be easily varied.  Paragraph [0032].  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Williamson clearly establishes that the film layer can be used as an alternative material to the nonwoven web in providing barrier layer, and as such, the person having ordinary skill in the art has a reasonable expectation of success in making that modification.  As to Applicant’s observation that Williamson does not utilize a film layer in their working examples, a prior art reference is not limited in its disclosure to only the examples, particularly in an obviousness analysis.  For example, Applicant’s own Specification contains zero working examples of the claimed process.  However, because each of the processing steps claimed by Applicant are so well known in the art, the Office has not ventured to make a non-enablement rejection.  As such, the Office cannot presume that the prior art is also non-enabled in their disclosure.  Williamson teaches that a film layer can be used as a barrier layer, and the person having ordinary skill in the art would be entitled to make that modification without any undue burden.
Applicant argues that Williamson is silent on any beneficial property that could be imparted by carded webs, and that Williamson teaches away from using a carded web.  The Examiner disagrees.  Williamson teaches that bonded carded webs are “webs that are made from staple fibers which are sent through a combing or carding unit, which separates or breaks apart and aligns the staple fibers in the machine direction to form a generally machine direction-oriented fibrous nonwoven web.”  Paragraph [0020].  As such, Williamson teaches that carded webs having the features of staple fibers aligned in the machine direction to form a machine direction-oriented web are a feature useful in their invention.  Applicant cannot limit prior art reference to the teachings in its examples alone.  The rejection is based upon Section 103 obviousness grounds, not Section 102 anticipation grounds.
Applicant argues that Williamson discloses that the first nonwoven layer or the third nonwoven layers can be laminates of two or more nonwoven webs, bonded in a manner giving them sufficient integrity to withstand the rigors of further processing into a finished product.  Applicant submits that this is in contrast to the teachings of Claim 1.  The Examiner disagrees.  In response to applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., construction of the first and third nonwoven layers being bonded in a specific manner) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Bouchette does not teach that fibers be maintained in a single direction.  The Examiner disagrees.  Bouchette teaches that “[c]arding is the oldest nonwoven technology,” that “[o]rientation of these fibers is typically linear” and that “virtually all of the fibers are lined up with the machine direction of the web.”  Paragraph [0009].  Bouchette teaches that because the fibers are highly orientated, they are often subjected to thermal bonding.  Paragraph [0009].  The person having ordinary skill in the art would readily recognize that a design feature of thermally bonding of the fibers while they are oriented in a single direction is to bond the fibers in place so that they maintain that same orientation.  Otherwise, what would be the purpose of thermal bonding?  As such, Bouchette teaches maintaining the fiber orientation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789